department of the treasury internal_revenue_service washington d c date number info release date uil conex-152407-02 cc psi dear i am responding to your inquiry dated date on behalf of the farm families in your congressional district you are concerned that a proposed internal_revenue_service regulation would subject mobile_machinery equipment to federal excise_taxes the regulation you are referring to is a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed i appreciate your concern in this matter we will consider your comments before we finalize the proposed rule if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
